Per Curiam.
Upon filing the bill of complaint a temporary injunction was granted, restraining defendants, who are riparian proprietors, from interfering with complainants and their employes, engaged in sorting logs' and other forest products in a navigable stream, from interfering with such entry upon and such use of the premises of defendants as is necessary in removing and reclaiming logs which have drifted or been forced to and upon defendants’ lands. Without moving to dissolve or to modify the injunction (it is claimed it is, in any event, too *74broad) and without filing demurrer, plea, or answer to the-bill of complaint, defendants appealed to this court from the order granting the injunction. Complainants have moved to dismiss the appeal.
Complainants assert that the right to go upon lands-abutting upon streams navigable for floating logs for the. purpose of removing and reclaiming property attached to- or cast upon the banks of the stream in the operations of driving and sorting timber, is one necessarily incident to the navigation of the river; that interference by the landowners with the exercise of that right is unlawful. They rely also upon the statute, Act No. 189, Pub. Acts 1905. Defendants say that no such right exists, that the statute-referred to is unconstitutional, and that in restraining-them from exercising complete dominion over their property the merits of the controversy are necessarily determined. Barry v. Briggs, 22 Mich. 201; Toledo, etc., R. Co. v. Detroit, etc., R.'Co., 61 Mich. 9; Lewis v. Campau, 14 Mich. 458. The facts that forest products lying-in the stream are worth $100,000, and that logs of the-value of $20,000 are stranded at different points along the-shores, and that the complainants offered and the court, required a bond to be given to secure payment of any damages which might be awarded to defendants, are not,, as to the point to be determined, material. Complainants-have set out in the bill the right in which they apply for relief by injunction. If, upon the showing which they make, they are not entitled to permanent relief, they are not entitled to the temporary relief granted. The granting of the' preliminary injunction, which is the entire effective relief desired, was a determination of the validity of the right asserted by complainants, and the order granting the injunction was an appealable order.
The motion to dismiss the appeal is denied.